                           IN THE UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TEXAS
                                      TYLER DIVISION

UNITED STATES OF AMERICA,                          §
                                                   §
                                                   § CASE NUMBER 6:20-CR-00067-JDK
v.                                                 §
                                                   §
                                                   §
TROY DEE SLANKARD (3),                             §

             FINDINGS OF FACT AND RECOMMENDATION ON GUILTY PLEA
                    BEFORE THE UNITED STATES MAGISTRATE JUDGE

       Pursuant to 28 U.S.C. ' 636(b), this matter has been referred by the District Court for

administration of a plea of guilty under Rule 11 of the Federal Rules of Criminal Procedure.

       On APRIL 29, 2021, this cause came before the undersigned United States Magistrate Judge for

a plea of guilty to an indictment charging the Defendant in Count Six with a violation of Title 21 U.S.C.

§ 841(a)(1) - Possession with the Intent to Distribute Methamphetamine.          After conducting said

proceeding in the form and manner prescribed by Federal Rules of Criminal Procedure Rule 11, the

undersigned finds that:

       a.      the Defendant, after consultation with counsel of record, has knowingly and voluntarily

consented to the administration of the Guilty Plea in this cause by the Court, subject to a final

acceptance and imposition of sentence by the Court;

       b.          the Defendant and the government have entered into a plea agreement which has been

filed and disclosed in open court pursuant to Federal Rules of Criminal Procedure 11(c)(2);

       c.          the Defendant is fully competent and capable of entering an informed plea, that the

defendant is aware of the nature of the charges, the maximum penalties, and the consequences of the

plea, and that the plea of guilty is a knowing and voluntary plea supported by an independent basis in

fact containing each of the essential elements of the offense; and
        d.       the Defendant understands each of the constitutional and statutory rights enumerated in

Rule 11(b)and wishes to waive these rights, including the right to a trial by jury.

        IT IS THEREFORE RECOMMENDED that the District Court accept the Plea Agreement and

the Guilty Plea of the Defendant and that TROY DEE SLANKARD (3) should be finally adjudged

guilty of that offense.

        A party=s failure to file written objections to the findings, conclusions and recommendations

contained in this Report within 14 days after being served with a copy shall bar that party from de novo

review by the District Judge of those findings, conclusions and recommendations and, except on

grounds of plain error, from appellate review of unobjected-to factual findings and legal conclusions

accepted and adopted by the District Court. Federal Rules of Civil Procedure P. 72(b)(2); see Douglass

v. United Servs. Auto. Ass=n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc).




             So ORDERED and SIGNED this 30th day of April, 2021.
